Judgment reversed upon the law and the facts, and a new trial granted, with costs to abide the event. We do not think the mere acceptance of the securities in question constituted an abandonment of plaintiff’s lien. The intention in acceptance is an important element. The trial court by finding third held that the securities were accepted in part payment or as security for part of the purchase price. At plaintiff’s request it was also.found (fourth finding) that defendant stated that he would deposit the securities with the plaintiff until the purchase price was fully paid. We grant a new trial in order that it may be definitely determined whether plaintiff accepted the securities in payment, or as security, or _for any other purpose. Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.